Citation Nr: 1103213	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  06-06 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Whether the reduction in rating for residuals of a traumatic 
brain injury (TBI) from 80 percent to 10 percent, effective 
November 1, 2005, was proper to include the question of 
entitlement to an increased evaluation.

2.  Entitlement to a compensable rating for residuals of a left 
wrist fracture.

3.  Entitlement to a compensable rating for a right knee disorder 
prior to February 23, 2010.

4.  Entitlement to a rating in excess of 10 percent for a right 
knee disorder after February 23, 2010.

5.  Entitlement to a separate rating for right knee arthritis.

6.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).

7.  Entitlement to service connection for rheumatoid arthritis.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1979 to August 
1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the Veteran's claims for an increased 
rating for residuals of a left wrist fracture and residuals of a 
right knee injury.  This rating decision also denied the 
Veteran's claim for TDIU.  In addition, this rating decision 
proposed that the evaluation of rating for residuals of a TBI be 
reduced.

An August 2005 rating decision implemented the proposed reduction 
in the Veteran's rating for a TBI.  His rating was reduced from 
80 percent to 10 percent, effective November 1, 2005.

In addition, the Veteran appeals from a February 2006 rating 
decision which denied his request to reopen his claim for 
rheumatoid arthritis of multiple joints.

The Veteran failed to appear for a Central Office hearing 
scheduled in May 2008.

The Board remanded the instant matters in July 2008 for 
additional development and adjudication.

The Veteran's claim for service connection for lumbar spine 
degenerative disc disease was denied in a June 2010 statement of 
the case (SOC).  A timely substantive appeal perfecting the 
Veteran's objection to this determination was not received.  This 
claim is therefore not before the Board for its consideration.  
See 38 C.F.R. § 20.202 (2010).

Subsequent to the issuance of the July 2010 supplemental SOC 
(SSOC), the Veteran submitted additional argument pertinent to 
the issues on appeal.  A waiver of RO consideration is not 
required for these new submissions as they exclusively contained 
additional argument rather than new evidence.  See 38 C.F.R. 
§ 20.1304.

The Board notes that its July 2008 remand characterized the 
Veteran's claim for service connection for rheumatoid arthritis 
as a new and material evidence claim.  Further review of the 
claims file indicates that the October 2000 Board decision 
considered a claim for arthritis as to the Veteran's bilateral 
wrist only.  The Board will therefore review this claim on a de 
novo basis.

The issues of entitlement to service connection for rheumatoid 
arthritis and TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The 80 percent rating for residuals of a TBI had been in 
effect for more than five years at the time of the August 2005 
rating decision that decreased the disability rating to 10 
percent.

2. The evidence at the time of the August 2005 rating decision 
implementing the rating reduction showed sustained improvement in 
the disability, and the reduction was in accordance with all 
applicable laws and regulations.

3.  The Veteran's residuals of a TBI have been asymptomatic 
throughout the course of the appeal; the record was negative for 
at least one major seizure in the last two years, at least two 
minor seizures in the last six months, multi-infarct dementia and 
TBI residuals rated as a "2" in one or more facets.

4.  The Veteran's left wrist fracture residuals are manifested by 
dorsiflexion between 30 and 70 degrees, tenderness, swelling and 
subjective complaints of pain on motion throughout the course of 
this appeal; the record is negative for wrist ankylosis.

5.  For the period prior to February 23, 2010, the Veteran's 
right knee disorder was manifested by flexion between 50 and 95 
degrees, reduced extension, mild instability, X-ray evidence of 
arthritis, and subjective complains of pain with occasional 
locking and swelling; the record was negative for flexion of 30 
degrees, extension of 15 degrees, moderate recurrent subluxation, 
moderate lateral instability, X-ray evidence involving more than 
two joint groups, or additional range of motion loss due to 
weakened movement, excess fatigability, incoordination, flare-
ups, or pain.

6.  For the period after February 23, 2010, the Veteran's right 
knee disorder has been manifested by flexion to 125 degrees, 
extension to five degrees, mild instability, tenderness, and X-
ray evidence of arthritis; the record is negative for flexion of 
30 degrees, extension of 15 degrees, moderate recurrent 
subluxation, moderate lateral instability, X-ray evidence 
involving more than two joint groups or additional range of 
motion loss due to weakened movement, excess fatigability, 
incoordination, flare-ups or pain.


CONCLUSIONS OF LAW

1.  The reduction of the evaluation for residuals of a TBI from 
80 percent to 10 percent was proper.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.105, 3.344 (2010).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a TBI have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.21, 
4.124a, Diagnostic Codes 8045 (2007, 2010), 8910-8914 (2010).

3.  The criteria for a 10 percent rating for residuals of a left 
wrist fracture have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.49, 4.71, 4.71a, DCs 5003, 
5010, 5214, 5215 (2010).

4.  The criteria for a 10 percent rating for a right knee 
disorder prior to February 23, 2010 on the basis of instability 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.10, 4.40, 4.45, 4.71, 4.71a, DCs 5256, 5257, 5258, 5260, 5261 
(2010).

5.  The criteria for a rating in excess of 10 percent for a right 
knee disorder after February 23, 2010 have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 
4.71, 4.71a, DCs 5256, 5257, 5258, 5260, 5261 (2010).

6.  The criteria for a separate 10 percent rating for right knee 
arthritis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.71, 4.71a, DCs 5003, 5010 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, the Board's prior remand included instructions for 
a corrective notice letter pursuant to Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  A February 2009 letter largely met the 
Board's specifications, with the Veteran notified of VA's 
practices in assigning disability evaluations and effective dates 
for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The primary shortcoming of the February 2009 letter is the 
omission of the current rating criteria for evaluating traumatic 
brain injuries.  This criteria was included in a July 2010 
Supplemental Statement of the Case.  Moreover, there is no longer 
a requirement that the Veteran be separately notified of such 
criteria, pursuant to Vazquez-Flores v. Shinseki (Vazquez II), 
580 F.3d 1270 (Fed. Cir. 2009).  The Board is aware that a remand 
by the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  Stegall, however, does not require 
"full" compliance or even "strict" compliance with the remand 
directive.  It only requires "substantial compliance."  The 
Court has routinely affirmed Board decisions where it provides an 
explanation for any deviation in its remand instructions.  See 
D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  Here, the Board 
finds the deviation from the remand instructions, insofar as the 
current rating criteria for evaluating traumatic brain injuries 
was omitted, to be harmless error, as such notification is no 
longer even required in view of the 2009 Vazquez-Flores decision.  
The Board has therefore determined that it can proceed with this 
case.  Given that the claims were later readjudicated in the July 
2010 Supplemental Statement of the Case, there has been no 
prejudice to the Veteran from any initial notification errors.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment described by the Veteran.  His service treatment 
records, VA treatment records and various private treatment 
records have been obtained.  An August 2010 response indicated 
that he was not in receipt of Social Security Administration 
(SSA) benefits.  Additionally, the Veteran was afforded multiple 
VA examinations that fully addressed the symptoms and severity of 
his service-connected disabilities.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  All development has thus been completed, 
in accordance with the Board's prior remand instructions.  See 
Stegall v. West, supra.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
the ability to function under the ordinary conditions of daily 
life, including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In 
every instance where the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

Propriety of Reduction and TBI Criteria

Prior to reducing a veteran's disability rating, VA is required 
to comply with several regulations applicable to all rating-
reduction cases, regardless of the rating level or the length of 
time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.13 (2008); see Brown v. Brown, 5 Vet. App. 413, 420 
(1993).   These provisions impose a clear requirement that VA 
rating reductions be based upon review of the entire history of 
the veteran's disability.   See Schafrath v. Derwinski, supra.

Such review requires VA to ascertain, based upon review of the 
entire recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  Thus, in any rating-reduction case not 
only must it be determined that an improvement in a disability 
has actually occurred but also that that improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  See Faust v. 
West, 13 Vet. App. 342, 350 (2000).

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance will 
be prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his or her latest address of 
record of the contemplated action and furnished detailed reasons 
therefore.  The beneficiary must be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level.  38 C.F.R. § 
3.105(e).

In certain rating reduction cases, VA benefits recipients are to 
be afforded greater protections, set forth in 38 C.F.R. § 
3.344(a)(b).   That regulation provides that rating agencies will 
handle cases affected by a change of medical findings or 
diagnosis, so as to produce the greatest degree of stability of 
disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.   The 
provisions of 38 C.F.R. § 3.344(c) specify that these 
considerations are required for ratings which have continued for 
long periods at the same level (five years or more).

(a) Examination reports indicating improvement.  Rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability of 
disability evaluations consistent with the laws and Department of 
Veterans Affairs regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history.  This applies to 
treatment of intercurrent diseases and exacerbations, including 
hospital reports, bedside examinations, examinations by 
designated physicians, and examinations in the absence of, or 
without taking full advantage of, laboratory facilities and the 
cooperation of specialists in related lines. Examinations less 
full and complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  Ratings on 
account of diseases subject to temporary or episodic improvement, 
e.g., manic depressive or other psychotic reaction, epilepsy, 
psychoneurotic reaction, arteriosclerotic heart disease, 
bronchial asthma, gastric or duodenal ulcer, many skin diseases, 
etc., will not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Ratings on account of diseases which become comparatively symptom 
free (findings absent) after prolonged rest, e.g. residuals of 
phlebitis, arteriosclerotic heart disease, etc., will not be 
reduced on examinations reflecting the results of bed rest.  
Moreover, though material improvement in the physical or mental 
condition is clearly reflected the rating agency will consider 
whether the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions of 
life.  When syphilis of the central nervous system or alcoholic 
deterioration is diagnosed following a long prior history of 
psychosis, psychoneurosis, epilepsy, or the like, it is rarely 
possible to exclude persistence, in masked form, of the preceding 
innocently acquired manifestations.  Rating boards encountering a 
change of diagnosis will exercise caution in the determination as 
to whether a change in diagnosis represents no more than a 
progression of an earlier diagnosis, an error in prior diagnosis 
or possibly a disease entity independent of the service-connected 
disability.   When the new diagnosis reflects mental deficiency 
or personality disorder only, the possibility of only temporary 
remission of a super-imposed psychiatric disease will be borne in 
mind.

(b) Doubtful cases.  If doubt remains, after according due 
consideration to all the evidence developed by the several items 
discussed in paragraph (a) of this section, the rating agency 
will continue the rating in effect, citing the former diagnosis 
with the new diagnosis in parentheses, and following the 
appropriate code there will be added the reference, "Rating 
continued pending reexamination ------ months from this date, § 
3.344."  The rating agency will determine on the basis of the 
facts in each individual case whether 18, 24 or 30 months will be 
allowed to elapse before the reexamination will be made.  38 
C.F.R. § 3.344(a),(b).

Where a rating reduction was made without observance of law, the 
reduction must be vacated and the prior rating restored.  
Schafrath v. Derwinski, supra.

The Veteran's residuals of a head injury were rated by analogy 
under the diagnostic code for psychomotor epilepsy.  This 
disability is rated pursuant to the General Rating Formula for 
Major and Minor Epileptic Seizures (General Rating Formula). 

The General Rating Formula provides for a 10 percent rating for a 
confirmed diagnosis of epilepsy with a history of seizures.  A 20 
percent rating is warranted when there is at least one major 
seizure in the last two years or at least two minor seizures in 
the last six months.  A 40 percent rating is warranted when there 
is at least one major seizure in the last six months or two in 
the last year or an average of at least five to eight minor 
seizures weekly.  38 C.F.R. § 4.124a, DCs 8910 to 8914.

A 60 percent rating requires an average of at least one major 
seizure in four months over the last year or nine to ten minor 
seizures per week.  An average of at least one major seizure in 
three months over the last year or more than ten minor seizures 
weekly merits an 80 percent rating.  The highest disability 
rating of 100 percent is reserved for when there is an average of 
at least one major seizure per month over the last year.  Id.

A major seizure is characterized by generalized tonic-clonic 
convulsion with unconsciousness.  38 C.F.R. § 4.124a, DC 8911, 
Note (1).  No distinction is made between diurnal and nocturnal 
major seizures.  38 C.F.R. § 4.124a, DCs 8910 to 8914, General 
Rating Formula, Note (3).  A minor seizure consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of the 
head ("pure" petit mal), or sudden jerking movements of the arms, 
trunk, or head (myoclonic type), or sudden loss of postural 
control (akinetic type).  38 C.F.R. § 4.124a, DC 8911, Note (2).  
In the presence of both major and minor seizures, the 
predominating type is rated.  38 C.F.R. § 4.124a, DCs 8910 to 
8914, General Rating Formula, Note (2).

The frequency of seizures should be ascertained under the 
ordinary conditions of life (while not hospitalized).  38 C.F.R. 
§ 4.121.  Competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics 
therefore may be accepted as evidence of frequency.  Id.

The protocol for TBI were revised during the pendency of this 
appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective 
date for these revisions is October 23, 2008.  See 38 C.F.R. § 
4.124, Note (5).  For claims received by VA prior to that 
effective date, a veteran is to be rated under the old criteria 
for any periods prior to October 23, 2008 but under the new 
criteria or the old criteria, whichever are more favorable, for 
any period beginning on October 23, 2008.  The claim is to be 
rated under the old criteria unless applying the new criteria 
results in a higher disability rating.  See VBA Fast Letter 8-36 
(October 24, 2008).

Prior to October 23, 2008, DC 8045 provided that purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to the 
brain, will be rated under the diagnostic codes specifically 
dealing with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8911).  Purely subjective complaints 
such as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no more 
under DC 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain trauma.  
38 C.F.R. § 4.124a, DC 8045 (effective prior to October 23, 
2008).

Revised DC 8045 states that there are three main areas of 
dysfunction that may result from TBI and have profound effects on 
functioning: cognitive (which is common in varying degrees after 
TBI), emotional/behavioral, and physical.  Each of these areas of 
dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045 
(2010).

Cognitive impairment is defined as decreased memory, 
concentration, attention, and executive functions of the brain.  
Executive functions are goal setting, speed of information 
processing, planning, organizing, prioritizing, self-monitoring, 
problem solving, judgment, decision making, spontaneity, and 
flexibility in changing actions when they are not productive.  
Not all of these brain functions may be affected in a given 
individual with cognitive impairment, and some functions may be 
affected more severely than others. In a given individual, 
symptoms may fluctuate in severity from day to day.  Evaluate 
cognitive impairment under the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."  Id.

Subjective symptoms may be the only residual of TBI or may be 
associated with cognitive impairment or other areas of 
dysfunction.  Evaluate subjective symptoms that are residuals of 
TBI, whether or not they are part of cognitive impairment, under 
the subjective symptoms facet in the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."  However, separately evaluate any residual with a 
distinct diagnosis that may be evaluated under another diagnostic 
code, such as migraine headache or Meniere's disease, even if 
that diagnosis is based on subjective symptoms, rather than under 
the "Evaluation of Cognitive Impairment and Other Residuals of 
TBI Not Otherwise Classified" table.  Id.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule 
of ratings--mental disorders) when there is a diagnosis of a 
mental disorder.  When there is no diagnosis of a mental 
disorder, evaluate emotional/behavioral symptoms under the 
criteria in the table titled "Evaluation of Cognitive Impairment 
and Other Residuals of TBI Not Otherwise Classified."  Id.

Evaluate physical (including neurological) dysfunction based on 
the following list, under an appropriate diagnostic code: Motor 
and sensory dysfunction, including pain, of the extremities and 
face; visual impairment; hearing loss and tinnitus; loss of sense 
of smell and taste; seizures; gait, coordination, and balance 
problems; speech and other communication difficulties, including 
aphasia and related disorders, and dysarthria; neurogenic 
bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic 
nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not 
encompass all possible residuals of TBI.  For residuals not 
listed here that are reported on an examination, evaluate under 
the most appropriate diagnostic code.  Evaluate each condition 
separately, as long as the same signs and symptoms are not used 
to support more than one evaluation, and combine under 38 C.F.R. 
§ 4.25 the evaluations for each separately rated condition.  The 
evaluation assigned based on the "Evaluation of Cognitive 
Impairment and Other Residuals of TBI Not Otherwise Classified" 
table will be considered the evaluation for a single condition 
for purposes of combining with other disability evaluations.  Id.

Consider the need for special monthly compensation for such 
problems as loss of use of an extremity, certain sensory 
impairments, erectile dysfunction, the need for aid and 
attendance (including for protection from hazards or dangers 
incident to the daily environment due to cognitive impairment), 
being housebound, etc.  Evaluation of Cognitive Impairment and 
Subjective Symptoms: The table titled "Evaluation of Cognitive 
Impairment and Other Residuals of TBI Not Otherwise Classified" 
contains 10 important facets of TBI related to cognitive 
impairment and subjective symptoms.  It provides criteria for 
levels of impairment for each facet, as appropriate, ranging from 
0 to 3, and a 5th level, the highest level of impairment, and 
labeled "total."  However, not every facet has every level of 
severity.  The Consciousness facet, for example, does not provide 
for an impairment level other than "total," since any level of 
impaired consciousness would be totally disabling. Assign a 100- 
percent evaluation if "total" is the level of evaluation for one 
or more facets.  If no facet is evaluated as "total," assign the 
overall percentage evaluation based on the level of the highest 
facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; 
and 3 = 70 percent.  For example, assign a 70 percent rating if 3 
is the highest level of evaluation for any facet.  38 C.F.R. § 
4.124a, DC 8045 (2010).

Note (1): There may be an overlap of manifestations of conditions 
evaluated under the table titled "Evaluation Of Cognitive 
Impairment And Other Residuals Of TBI Not Otherwise Classified" 
with manifestations of a co-morbid mental or neurologic or other 
physical disorder that can be separately evaluated under another 
diagnostic code.  In such cases, do not assign more than one 
evaluation based on the same manifestations.  If the 
manifestations of two or more conditions cannot be clearly 
separated, assign a single evaluation under whichever set of 
diagnostic criteria allows the better assessment of overall 
impaired functioning due to both conditions.  However, if the 
manifestations are clearly separable, assign a separate 
evaluation for each condition.  Id.

Note (2): Symptoms listed as examples at certain evaluation 
levels in the table are only examples and are not symptoms that 
must be present in order to assign a particular evaluation.  Id.

Note (3): "Instrumental activities of daily living" refers to 
activities other than self-care that are needed for independent 
living, such as meal preparation, doing housework and other 
chores, shopping, traveling, doing laundry, being responsible for 
one's own medications, and using a telephone.  These activities 
are distinguished from "Activities of daily living," which refers 
to basic self-care and includes bathing or showering, dressing, 
eating, getting in or out of bed or a chair, and using the 
toilet.  Id.

Note (4): The terms "mild," "moderate," and "severe" TBI, which 
may appear in medical records, refer to a classification of TBI 
made at, or close to, the time of injury rather than to the 
current level of functioning.  This classification does not 
affect the rating assigned under diagnostic code 8045.  Id.

Propriety of Reduction Claim

The Veteran claims that his previous 80 percent rating should be 
restored as his condition did not demonstrate improvement.  He 
also appears to argue that the initial reduction was 
inappropriate, as he did not file a claim for an increased 
rating.

The 80 percent rating for residuals of a head injury was assigned 
in a January 1995 Board decision, effective June 30, 1988.

An April 1986 VA neurologic examination reflected the Veteran's 
complaints of left temporal pain over the lateral aspect of his 
left frontal area that had persisted since his in-service fall.  
He has also been told that he demonstrated behavior changes and 
reported episodes of disorientation.  Neurologic examination 
revealed the Veteran to have non-paraphasic speech with good 
memory.  His calculation was poor compared to his education.  
Some mild finger agnosia on the right and occasionally 
extinguished on the right body to bilaterally presented 
simultaneous stimulation.  Finger graphesthesia was impaired on 
the right.  Cranial nerves were intact, including confrontation 
of the visual fields.  Motor strength was "5/," with normal 
tone and bulk.  Reflexes were normo-active throughout with no 
pathologic reflexes present.  Tests of cerebellar function, as 
well as Romberg, Barre, and gait testing, were well performed.  
An impression of a history of a left temporoparietal contusion 
with hemorrhage and associated seizure disorder in 1981was made.  
The examiner noted that the Veteran's described behavioral 
changes may be due either to the parietal lobe damage or to the 
dysfunction of post-traumatic seizures.  An accompanying skull X-
ray was normal.

A June 1986 VA electroencephalogram (EEG) was normal with diffuse 
Beta suggesting a drug effect.  There was no evidence of 
epilepsy.

VA neuropsychological testing conducted in July 1986 was negative 
for data that identified residuals of a head injury, including 
intellectual deterioration, sensory-perceptual deficiencies, 
attention deficits, motor problems or the loss of the ability to 
learn or retain.  The Veteran's performances on tests more 
sensitive to the organic functioning of the brain fell in normal 
range.  The examiner noted that there were prominent 
psychological problems with marked marital problems.

A June 1988 VA discharge summary noted that the Veteran had 
experienced a blackout episode four days previously, when he 
suddenly passed out while walking on the street.  He had been 
drinking excessively the night before but was apparently not 
intoxicated at the time he passed out.  There were no witness 
reports of seizures and no evidence of tongue biting or urine 
incontinence upon regaining consciousness.  Dilantin was ordered 
during his hospitalization and then discontinued.  He was 
discharged against medical advice.

An August 1988 VA admission summary reflected the Veteran's 
reports that he stopped taking his seizure medication in 1982 and 
that he has had no seizures since that time.  Dilantin was 
withheld during the Veteran's hospital stay, and he demonstrated 
no signs of seizure activity.

The Veteran reported that he had experienced seizures since last 
June in a January 1989 private emergency room note.  He reported 
that he had run out of Dilantin three days previously.  The 
Veteran was prescribed Dilantin and a diagnostic impression of 
rule-out seizure disorder was made.

A January 1989 VA treatment note was negative for any current 
seizure activity or any neurological abnormality.  He was 
prescribed Dilantin.

A June 1989 VA examination reflected the Veteran's reports of a 
headache and subsequent blackout the prior weekend.  He was taken 
to a private hospital and thought to have suffered from possible 
seizures.  Postictal, tongue biting, urinary incontinence or the 
use of Dilantin were denied.  He admitted to heavy alcohol intake 
as well as the use of marijuana, cocaine and LSD.  Physical 
examination revealed normal cranial nerves 2 through 12.  Finger 
to nose and heel to shin were normal.  Deep tendon reflexes were 
2+ bilaterally, and plantar responses were flexor.  He was able 
to copy a cube well with encouragement, able to recall six digits 
forward, interpreted proverbs very well, and was able to recall 
three objects at five minutes.  Following this examination, an 
impression of a seizure disorder by history was made.  There did 
not appear to be a history of abnormal EEGs and seizures only 
occurred when he was not using Dilantin.  The examiner opined 
that the Veteran may have some difficulty with memory, but it was 
not clear from this examination how much of his difficulty was 
organic. 

The Veteran was treated at a private emergency room in January 
1990 after falling in the middle of the street due to an apparent 
seizure.  Assessments of a possible seizure and history of a 
seizure disorder were made.

A September 1990 private emergency room note indicates that the 
Veteran experienced a seizure lasting one minute while sleeping.  
It was reported that he was postictal and confused initially and 
then his sensorium began to clear.  His history of seizures had 
been well controlled in the past and he decided to stop taking 
his prescribed Dilantin a number of months ago on his own accord.  
His last seizure was approximately one year ago.  An impression 
of a status-post seizure was made and Dilantin was prescribed.

The Veteran reported intermittent seizures since service in a 
September 1993 VA neurology examination.  He did not take his 
prescribed Dilantin on a regular basis, and there were recorded 
levels of less than two milligrams on the chart.  If all of his 
blackout spells were seizures rather than alcoholic blackouts, 
then he probably had 12 such episodes in the last seven years and 
three in the last eight months; a reliable witness observed a 
generalized tonoclonic seizure approximately one month ago.  The 
examiner noted that she had seen the Veteran on three occasions 
and that he has had alcohol on his breath on a breathalyzer test 
to varying extents on each of these occasions.  The Veteran 
underwent video monitoring for several days in 1993, and there 
were no clinical or EEG evidence of seizures.  An interictal EEG 
was normal, and he was restarted on Dilantin in September 1993.  
The examiner opined that the Veteran may have had a tendency to 
epilepsy but in the absence of alcohol and when taking his 
Dilantin, he probably would have had no seizures.  A depressed 
skull fracture with contusion could certainly be the source of an 
epileptic seizure disorder.  The examiner was unable to be more 
specific.

A January 1995 Board decision granted the Veteran's claim for an 
increased rating for his residuals of a head injury, assigning an 
80 percent rating.  This decision was based primarily on the 
results of the September 1993 VA neurology examination but also 
considered the VA and private treatment records.

A May 2003 VA neurology treatment note indicates that while the 
Veteran may have a true tendency to seizures, he does not have 
active epilepsy while not taking anticonvulsant medication.  The 
Veteran had reported being seizure free for many years and that 
he had stopped taking his anticonvulsant medication for over a 
year due to the itching he experienced.  He did not have seizures 
during this time.  Cranial nerves II-XII were normal without 
nystagmus or ophthalmoplegia on physical examination.

The Veteran reported that he was not currently taking Dilantin in 
a July 2004 private emergency room note.  A past history of 
seizures was also noted.

A July 2004 head computed tomography (CT) scan was negative for 
an acute intracranial abnormality.

A February 2005 VA examination report reflects the Veteran's 
reports of being struck by a bus while intoxicated in July 2004.  
He had fallen off the curb into the street when he was struck by 
a city bus which was traveling at approximately 10 miles per 
hour.  His blood alcohol level was noted to be .371 at the time 
of his hospitalization as a result of this incident and he was 
thought to have possibly experienced a head injury.  A head CT 
scan, however, revealed no acute changes.  Formal evaluation 
revealed that he knew the date, place and person and was able to 
recall the past Presidents back to Carter.  He had some knowledge 
of current events and some difficulty with recall of three 
objects unless cued to do so, suggesting some chronic memory 
deficit.  Serial 3s were performed well, and he copied a cube 
well.  The use of language and attention were normal.  Cranial 
nerves 2-12, finger to nose and finger tapping were intact.  
Following this examination, an impression of a history of a head 
injury in the remote past with an inactive seizure disorder was 
made.  The examiner opined that there did not appear to be any 
worsening of the seizure disorder or deficits from the head 
trauma.  A review of the Veteran's private treatment records 
related to the July 2004 motor vehicle accident was noted.

The rating reduction was proposed in a March 2005 rating decision 
and implemented in the August 2005 rating decision, effective 
November 1, 2005.  These decisions met the requirements of 38 
C.F.R. § 3.105(e).

The 80 percent rating for residuals of a TBI was assigned in a 
January 1995 Board decision.  The effective date for that award 
was June 30, 1988.  As the disability rating reduction to 10 
percent was effective November 1, 2005, the 80 percent disability 
rating was in effect for more than five years and provisions of 
38 C.F.R. § 3.344(a),(b) apply.

The rating reduction was based on a February 2005 VA examination 
as well as a review of VA treatment records and private treatment 
records related to the Veteran's July 2004 accident.  The VA 
February 2005 VA examination report indicates the results of a 
formal evaluation and that the Veteran did not suffer a TBI as a 
result of the July 2004 accident.  The Veteran had reported being 
seizure free for many years despite no longer taking his 
prescribed anticonvulsant medications in a May 2003 VA treatment 
note and a July 2004 VA head CT scan was negative for any acute 
intracranial abnormalities.  The VA and private treatment records 
also contain essentially no findings of current seizures or an 
active seizure disorder.

The February 2005 VA examination and the treatment records show 
that there was sustained improvement in the disability.  Whereas 
the Veteran's seizures had previously occurred an average of one 
major seizure every three months or more than ten minor seizures 
weekly, there was currently no evidence of any active seizure 
disorder over a prolonged period.  The evidence indicates that 
the improvement occurred under the ordinary conditions of life.  
The Veteran did not report any changes in his seizure activity 
level since the February 2005 examination.  In addition, the 
February 2005 VA examination was at least as full and complete as 
September 1993 VA examination which provided the basis for the 
January 1995 Board decision.

The rating decision and statement of the case show that the RO 
considered the provisions of 38 C.F.R. § 3.344 and discussed 
whether the record showed sustained improvement.  Accordingly, 
the Board must conclude that the record demonstrated sustained 
improvement in the seizure disorder disability and that the 
reduction was in accordance with law and was proper.

In multiple statements, including in November 2009 and January 
2010, the Veteran appears to argue that the reduction was 
improper because he did not originally submit a claim for an 
increased rating for his TBI and an examination should not have 
been conducted.  He also appears to suggest that the original 
application was fraudulent or was otherwise improperly filed.

The Veteran submitted a formal application for Increased 
Compensation Based Upon Individual Unemployability (VA Form 21-
8940) in December 2004.  This document indicated that he had been 
under a doctor's care in the last 12 months, that he was service-
connected for "brain disease" and contained various pieces of 
personal information such as his address, social security number, 
date of birth and employment history.  This sworn document was 
signed by the Veteran.  This formal claim was accompanying by a 
sworn statement, which was signed by the Veteran, indicating that 
he was applying for a total rating based on individual 
unemployability.  A January 2005 notice letter confirmed that VA 
was working on his claim for an increased rating for residuals of 
a head injury with post-traumatic headaches and seizure disorder; 
the Veteran did not respond to this letter.

 A claim for TDIU requires an evaluation of all service-connected 
disabilities to determine if they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  Such a 
claim, in nearly all circumstances, requires a VA examination to 
be conducted.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994) 
(VA's duty to assist requires that VA obtain an examination which 
includes an opinion on the effect of an appellant's service-
connected disabilities have on his ability to work).  The 
Veteran's filing of a claim for TDIU would necessitate an 
examination.  His contentions are therefore without merit.

Increased Rating for TBI Residuals

The Veteran also claims that he is entitled to an increased 
rating for his TBI residuals due to the severity of his 
condition.

A September 2008 VA brain examination report reflects the 
Veteran's reports that he had stopped drinking alcohol and that 
he had no episodes of headaches, seizures or loss of 
consciousness in the past two years.  A St. Louis University 
Medical Status (SLUMS) examination resulted in a score of 17 out 
of a possible 30, with deficits in memory and simple arithmetic.  
He had a tendency to be distractible and was clearly in pain due 
to his arthritic symptoms.  Sensation and eye movements were 
intact.  Following this examination, the examiner opined that it 
was as likely as not that the Veteran had a cognitive deficit 
related to his in-service head trauma.  This cognitive deficit 
would interfere with his ability to perform any but the simplest 
of tasks.

An October 2008 VA head CT scan was negative for acute 
intracranial processes or significant atrophy.

A February 2010 VA neurology examiner indicated that the Veteran 
was uncooperative and angry during the examination.  Headaches 
and seizures were denied.  The Veteran would not cooperate with 
mental status testing or any discussion but was oriented time 
three.  Although the examiner noted that she would encourage the 
Veteran and that he began to answer a question, he then became 
very angry and disruptive.  He also refused the examiner's 
suggestion that full formal neuropsychological testing be 
conducted to demonstrate any abnormalities.  The examiner noted 
that although any cognitive dysfunction related to his in-service 
injury cannot properly be determined without cognitive testing, 
prior psychological testing suggested that he did not have a 
deficit related to a head injury.  In addition, the examiner 
opined that a 10 percent rating was "appropriate" based upon 
her limited clinical evaluation and review of the Veteran's 
entire claims file.  The Veteran would be required to cooperate 
with formal neuropsychological testing or a brain Magnetic 
Resonance Imaging (MRI) to determine deficits related to his in-
service head injury.

A February 2010 VA TBI examination reflects the Veteran's reports 
that he has not had seizures in over 10 years and that he was not 
currently on anti-seizure medications.   A TBI was not found 
after being struck by a bus in July 2004.  The Veteran reported 
that his memory was good and that there were no changes in his 
taste, smell, swallowing or speech.  There were no complaints 
related to impairment of memory, attention, concentration or 
executive functioning.  Physical examination was negative for 
autonomic nervous system impairment, muscle atrophy or loss of 
muscle tone, spasticity or rigidity, fasciculations, cranial 
nerve dysfunction, hearing problems, endocrine dysfunction, skin 
breakdown, vision problems or psychiatric manifestations.  His 
judgment was normal, his social interactions were routinely 
appropriate, he was fully oriented, his motor activity was 
normal, and his visual spatial orientation was normal.  Full 
neuropsychological testing was not indicated as he appeared 
"appropriate."  Following this examination, a "lengthy" 
discussion with the Veteran and a review of his claims file, the 
examiner opined that he was doing well with regard to the TBI 
sequelae.  It had been more than ten years since any seizure 
activity or the use of medications, his memory was intact, and 
headaches were denied.  Multiple other medical problems were 
contributing to his condition, including left-sided orthopedic 
injuries from his July 2004 accident and severe arthritis.  The 
examiner noted that the reduction in rating from 80 percent to 10 
percent appeared appropriate given the symptomology.

A rating in excess of 10 percent under the diagnostic code for 
epilepsy requires at least one major seizure in the last two 
years or at least two minor seizures in the past six months.  The 
clinical evidence is negative for any such seizures.  The Veteran 
reported that he had not experienced a seizure in over 10 years 
and that he was not currently taking any anti-seizure 
medications.  A rating in excess of 10 percent is therefore not 
warranted.  38 C.F.R. § 4.126, DC 8911.

As to the criteria of 38 C.F.R. § 4.124a, DC 8045, effective 
prior to October 23, 2008, a rating in excess of 10 percent is 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  

A rating in excess of 10 percent under the diagnostic code for 
residuals of a TBI requires a "2" to be assigned as the highest 
level of facet after October 23, 2008 or the finding of multi-
infarct dementia prior to that date.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.124a, DC 8045 (prior to and since October 23, 
2008).   The clinical evidence was negative for evidence of 
multi-infarct dementia, and the Veteran has not claimed to have 
suffered from such a condition.  As detailed below, the highest 
level of severity for any facet was "0" under the revised 
criteria and a rating in excess of 10 percent is therefore not 
warranted.

 A level of severity of "0" has been assigned for the Memory, 
attention, concentration, executive functions facet, indicating 
that an examiner has found evidence such as no complaints of 
impairment of memory, attention, concentration, or executive 
functions.  A higher level of severity of "1" is not warranted 
unless an examiner finds evidence such as a complaint of mild 
loss of memory (such as having difficulty following a 
conversation, recalling recent conversations, remembering names 
of new acquaintances, or finding words, or often misplacing 
items), attention, concentration, or executive functions, but 
without objective evidence on testing.  A level of severity of 
"0" has been assigned for the Judgment facet, indicating that 
an examiner has found evidence of normal judgment.  A higher 
level of severity of "1" is not warranted unless an examiner 
finds evidence of mildly impaired judgment, including symptoms 
such as for complex or unfamiliar decisions, occasionally unable 
to identify, understand, and weigh the alternatives, understand 
the consequences of choices, and make a reasonable decision.

A level of severity of "0" has been assigned for the Social 
interaction facet, indicating that an examiner has found evidence 
that social interaction is routinely appropriate.  A higher level 
of severity of "1" is not warranted unless an examiner finds 
evidence that social interaction is occasionally inappropriate.  
A level of severity of "0" has been assigned for the 
Orientation facet, indicating that an examiner has found evidence 
such as always oriented to person, time, place, and situation.  A 
higher level of severity of "1" is not warranted unless an 
examiner finds evidence such as occasionally disoriented to one 
of the four aspects (person, time, place, situation) of 
orientation.  A level of severity of "0" has been assigned for 
the Motor activity (with intact motor and sensory system) facet, 
indicating that an examiner has found evidence of motor activity 
normal.  A higher level of severity of "1" is not warranted 
unless an examiner finds evidence such as motor activity normal 
most of the time, but mildly slowed at times due to apraxia 
(inability to perform previously learned motor activities, 
despite normal motor function). 

A level of severity of "0" has been assigned for the Visual 
spatial orientation facet, indicating that an examiner has found 
evidence of normal.  A higher level of severity of "1" is not 
warranted unless an examiner finds evidence such as mildly 
impaired.  The Veteran occasionally gets lost in unfamiliar 
surroundings, has difficulty reading maps or following directions 
but is able to use assistive devices such as GPS (global 
positioning system).  A level of severity of "0" has been 
assigned for the Subjective symptoms facet, indicating that an 
examiner has found evidence of subjective symptoms that do not 
interfere with work; instrumental activities of daily living; or 
work, family, or other close relationships.  Examples are: mild 
or occasional headaches, mild anxiety.  A higher level of 
severity of "1" is not warranted unless an examiner finds 
evidence of three or more subjective symptoms that mildly 
interfere with work; instrumental activities of daily living; or 
work, family, or other close relationships.  Examples of findings 
that might be seen at this level of impairment are: intermittent 
dizziness, daily mild to moderate headaches, tinnitus, frequent 
insomnia, hypersensitivity to sound, hypersensitivity to light. 

 A level of severity of "0" has been assigned for the 
Neurobehavioral effects facet, indicating that an examiner has 
found evidence of one or more neurobehavioral effects that do not 
interfere with workplace interaction or social interaction. 
Examples of neurobehavioral effects are: irritability, 
impulsivity, unpredictability, lack of motivation, verbal 
aggression, physical aggression, belligerence, apathy, lack of 
empathy, moodiness, lack of cooperation, inflexibility, and 
impaired awareness of disability.  Any of these effects may range 
from slight to severe, although verbal and physical aggression 
are likely to have a more serious impact on workplace interaction 
and social interaction than some of the other effects.  A higher 
level of severity of "1" is not warranted unless an examiner 
finds evidence of one or more neurobehavioral effects that 
occasionally interfere with workplace interaction, social 
interaction, or both but do not preclude them. 

A level of severity of "0" has been assigned for the 
Communication facet, indicating that an examiner has found 
evidence such as able to communicate by spoken and written 
language (expressive communication), and to comprehend spoken and 
written language.  A higher level of severity of "1" is not 
warranted unless an examiner finds evidence such as comprehension 
or expression, or both, of either spoken language or written 
language is only occasionally impaired and the Veteran can 
communicate complex ideas. 

The evaluation assigned for cognitive impairment and other 
residuals of TBI not otherwise classified is based upon the 
highest level of severity for any facet as determined by 
examination.  Only one evaluation is assigned for all the 
applicable facets.  The evaluation assigned is 0 percent based 
upon the highest severity level of "0," which was assigned for 
the following facets: memory, attention, concentration, executive 
functions; judgment; social interaction; orientation; motor 
activity (with intact motor and sensory system); visual spatial 
orientation; subjective symptoms; neurobehavioral effects; 
communication.  

Based upon all of the above findings, a rating of 10 percent is 
warranted under the diagnostic criteria for residuals of a TBI, 
and the claim must be denied.  38 C.F.R. §§ 4.3, 4.7.

Left Wrist Fracture Claim

The Veteran contends that the severity of his left wrist fracture 
residuals warrant a compensable rating.  This disorder is 
currently rated by analogy under the diagnostic code for 
limitation of wrist motion.

Limitation of motion of the wrist warrants a 10 percent rating 
when dorsiflexion is less than 15 degrees or when palmar flexion 
is limited in line with the forearm.  These ratings apply to both 
major and minor extremities.  38 C.F.R. § 4.71a, DC 5215.

Normal range of motion of the wrist consists of 70 degrees of 
dorsiflexion, 80 degrees of palmar flexion, 45 degrees ulnar 
deviation, and 20 degrees of radial deviation.  38 C.F.R. § 
4.71a, Plate I.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

A 30 percent rating is warranted when there is favorable 
ankylosis in 20 to 30 degrees dorsiflexion in the major wrist.  A 
40 percent rating is warranted for ankylosis of the major wrist 
in any other position, except favorable.  A 50 percent rating is 
assigned for ankylosis of the major wrist when ankylosis is 
unfavorable, in any degree of palmar flexion, or with ulnar or 
radial deviation.  38 C.F.R. § 4.71a, DC 5214.

Traumatic arthritis is evaluated as degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
codes for the specific joint or joints involved. If the 
limitation of motion is noncompensable, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under  38 C.F.R. § 4.71a, DC 5003.

Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, a 20 
percent rating is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent rating is 
merited for X-ray evidence of involvement of one or more major 
joints or one or more minor joint groups.  Id.

With any form of arthritis, painful motion is an important factor 
of disability.  The facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely related 
to affected joints.  Muscle spasm will greatly assist the 
identification.  Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule is to 
recognize painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact which 
are diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

A February 2005 VA examination reflected the Veteran's complaints 
of wrist pain with flexion.  This pain was rated as "4/10" and 
increased with changes in the weather, particularly when the 
weather gets cold.  He was left-handed and his use of his wrist 
aggravated the pain.  Flare-ups were rated as "8/10" and were 
alleviated by either Tylenol or prescription medication.  The use 
of a wrist brace, wrist surgery, further injuries to his wrist, 
dislocation or current subluxations were denied.  Physical 
examination revealed severe tenderness in the carpal tunnel, 
effusions of the left wrist joint and a slightly swollen left 
hand.  Left wrist dorsiflexion was from zero to 70 degrees, 
panoflexion was from zero to 60 degrees with pain starting at 20 
degrees, radial deviation was from zero to 20 degrees with pain 
staring at five degrees and ulnar deviation was from zero to 30 
degrees with pain staring at ten degrees.  There was a slight 
loss of strength in the left wrist as compared to the right wrist 
at 3/5 compared to 4/5.  Accompanying left wrist X-rays revealed 
some irregularity of the ulnar styloid processes and increased 
density of the radial portion of the scaphoid without definite 
acute fracture or dislocation.  A diagnosis of irregular styloid 
process of the left wrist was made.

A January 2006 VA orthopedic consultation reflected the Veteran's 
complaints of joint pain and stiffness.  Physical examination 
noted soft tissue swelling and limitation of motion in both 
wrists and in all finger joints.  He was unable to make a 
complete fist.  Dorsiflexion of the wrist was limited to 30 
degrees and volar flexion was to 30 degrees.  An impression of 
rheumatoid arthritis involving multiple joints was made.

An impression of  bilateral hand weakness was noted in an October 
2007 VA treatment note.  Physical examination revealed 1+ 
synovitis in the wrists.

The Veteran denied having specific treatment for his wrist after 
service in a February 2010 VA orthopedic examination.  Physical 
examination revealed mild tenderness over the dorsum of the left 
wrist with no specific tenderness over the ulnar side.  Flexion 
was from zero to 50 degrees, extension was from zero to 50 
degrees, pronation was from zero to 55 degrees and supination was 
from zero to 65 degrees, with slight aching noted on extremes of 
motion.  The examiner noted that there was no specific increase 
in symptoms after repeated activities (DeLuca criteria).  He was 
able to close his left hand into a fist, grip strength was 4/5 
and pinch was 4/5.  There was slight diffuse swelling of the 
wrists bilaterally.  An accompanying left wrist X-ray revealed 
advanced degenerative changes involving all joints and a slight 
deformity of the ulnar styloid as a result of a old healed 
fracture.  Following this examination and a review of the 
Veteran's claims file, an impression of a healed fracture to the 
left ulnar styloid process was made.  The examiner opined that 
that the Veteran's apparent ulnar styloid fracture that resulted 
from his in-service fall healed with a slight deformity but did 
not appear to be contributing to the reduced motion or discomfort 
of his wrist, and that his generalized rheumatoid arthritis was 
the "major problem."

A compensable rating for limitation of wrist motion requires 
dorsiflexion to be less than 15 degrees or palmar flexion to be 
limited in line with the forearm.  Although the Veteran's left 
wrist dorsiflexion ranged between 30 and 70 degrees during the 
course of this appeal, this motion testing was accompanied by 
pain.  Severe tenderness in the wrist was noted in February 2005 
while mild tenderness was noted in February 2010.  Soft tissue 
swelling was found in January 2006 while slight diffuse swelling 
was found in February 2010.  A 10 percent rating is therefore 
warranted throughout the course of this appeal.  38 C.F.R. 
§ 4.71a, DC 5215.  A rating in excess of 10 percent is not 
warranted as the clinical evidence was negative for ankylosis and 
establishes that he retained significant range of motion.  
38 C.F.R. § 4.71a, DCs 5256, 5262.  The Board notes 
parenthetically that functional factors are not for consideration 
where a higher rating requires ankylosis.  See Johnston at 84-5; 
38 C.F.R. §§ 4.40, 4.45.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by Schafrath, supra.  The 
Board has found no section that provides a basis upon which to 
assign a higher disability rating.

Right Knee Claims

The Veteran contends that he is entitled to a rating in excess of 
10 percent throughout the course of this appeal due to the 
severity of his right knee disorder.  This disorder is currently 
rated under the diagnostic code for recurrent subluxation or 
lateral instability.  Knee impairment with recurrent subluxation 
or lateral instability warrants a 10 percent rating if it is 
slight, a 20 percent rating if it is moderate, or a 30 percent 
rating if it is severe.  38 C.F.R. § 4.71a, DC 5257.

For rating purposes, normal range of motion in a knee joint is 0 
degrees of extension and 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II.

Limitation of leg flexion of a leg warrants a 10 percent rating 
where flexion is limited to 45 degrees and a 20 percent rating 
where flexion is limited to 30 degrees. Flexion that is limited 
to 15 degrees is rated as 30 percent disabling.  38 C.F.R. § 
4.71a, DC 5260.

Limitation of leg extension warrants 10 percent rating when 
limited to 10 degrees, a 20 percent rating when it is limited to 
15 degrees, a 30 percent rating when limited to 20 degrees, a 40 
percent rating when limited to 30 degrees and a 50 percent 
evaluation when limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

The VA General Counsel has held that separate ratings could also 
be provided for limitation of knee extension and flexion.  
VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  A separate rating 
for arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).

Ankylosis of the knee that is a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees, 
warrants a 30 percent rating.  Flexion between 10 and 20 degrees 
is rated 40 percent disabling and between 20 and 45 degrees is 
rated 50 percent disabling.  Ankylosis which is extremely 
unfavorable, in flexion at an angle of 45 degrees or more is 
rated 60 percent disabling.  See 38 C.F.R. § 4.71a, DC 5256.

Dislocated semilunar cartilage with frequent episodes of locking, 
pain and effusion into the joint warrants a 20 percent rating.  
38 C.F.R. § 4.71a, DC 5258.  Symptoms related to the removal of 
cartilage warrant a 10 percent rating.  38 C.F.R. § 4.71a, DC 
5259.

A February 2005 VA examination reflected the Veteran's reports 
that he had been doing "ok" with his knee problems until he was 
struck by a bus in the past year.  Since that time, he 
experienced knee pain and occasional locking and swelling.  He 
had difficulty driving, using the stairs, was not able to kneel 
and was not able to fully extend his knee.  His pain flared to 
"10/10" after standing for 10 to 15 minutes.  He used a cane 
but no corrective shoes or crutches.  Dislocations, recurrent 
subluxation, a prosthesis, or the use of a knee brace were 
denied.  Physical examination revealed right knee extension to 
zero degrees and flexion to 50 degrees "when the pain 
start[ed]."  Flexion was not possible beyond 50 degrees in 
either knee.  The examiner noted that the flexion limitation of 
motion was probably due to the Veteran's weight and not pain.  
The mid-patellar line was not tender and there was minimal 
tenderness medially.  There was slight effusion compared to the 
left knee and there was a seven inch scar medially at the site of 
the surgery.  Lachman and McMurray testing were normal.  An 
accompanying right knee X-ray revealed four full threaded screws, 
one partially threaded screw, a malleable plate affixing the 
complex comminuted fracture of the tibial plateau, and the 
persistent depression of the medial articular surface of the 
tibial plateau.  There was an aggressive heterotopic bone 
formation, medially and posteriorly, the bones were diffusely 
osteopenic, and the overlying soft tissues were normal.  A 
diagnosis of right knee with open reduction and internal fixation 
comminuted tibial plateau fracture with persistent depression of 
the medial plateau was made following this examination.

The Veteran reported that he had been struck by a bus in July 
2004 and that he suffered an open medial tibial plateau fracture 
during a July 2005 VA orthopedic consultation.  He subsequently 
underwent aura for the tibial plateau fracture.  His current 
complaints included severe pain that was limiting his ambulatory 
activities.  A recent X-ray revealed the hardware in the open 
reduction internal fixation (ORIF) of the medial tibial plateau 
fracture to be in a good position and appeared to have healed.  
He does suffer from significant osteoarthritis in the knee.  
Physical examination noted pain on palpitation of the patella and 
medially without pain laterally.  He lacked several degrees of 
extension and flexion was to 95 degrees.  Quadricep strength was 
weak and gait was very unsteady when ambulating.  There was no 
right calf pain or swelling or signs of infection in the right 
lower extremity.  An impression of status-post ORIF, open medial 
plateau fracture and osteoarthritis of the right knee was made 
following this examination.

A January 2006 VA orthopedic consultation reflected the Veteran's 
reports joint stiffness and pain and difficulty performing such 
daily functions as walking and personal care.  He had been 
scheduled to remove hardware used to repair a severe medial 
tibial plateau fracture in the right knee but had canceled that 
procedure.  The orthopedist noted that his joint problems related 
to rheumatoid arthritis were compounded by the post-traumatic 
abnormalities present in his right knee.  Physical examination 
revealed a varus deformity of the right knee, flexion contracture 
to five degrees, further flexion to 90 degrees, and mild 
varus/valgus instability.  Mild effusion was also noted.  
Impressions of post-traumatic arthritis of the right knee with 
pain from prominent hardware and from post-traumatic arthritis in 
the joint and rheumatoid arthritis involving multiple joints were 
made.

A January 2006 VA right knee X-ray revealed a significant amount 
of heterotopic ossification medial to the right knee joint, with 
articular surface irregularity of the right medial tibial 
plateau.

Moderate loss of motion diffusely in both knees was found in a 
February 2006 VA rheumatology treatment note.  Diffuse tenderness 
in multiple joints was also noted.  An impression of rheumatoid 
arthritis was made.

A February 23, 2010 VA orthopedic examination report reflects the 
Veteran's reports of severely re-injuring his right knee in 2004 
after being struck by a bus.  He currently takes a variety of 
anti-arthritic medications and occasionally walked with a cane.  
He would be able to walk up to a mile if necessary, must step on 
a single stair while going up or down, was unable to squat and 
could kneel with difficulty.  Physical examination revealed a 
"jog" of ligamentous instability in both knees but was negative 
for joint effusion.  There was slight tenderness diffusely 
present in both knees.  Right knee range of motion was from five 
to 125 degrees with examiner noting that there was no specific 
increase in symptoms after repeated activities (Deluca criteria).  
There was no sensory deficit in the knees.  An accompanying right 
knee X-ray revealed a deformity consistent with a healed fracture 
of the proximal tibia, hardware in place from an open reduction 
and moderate degenerative change in that joint.  Following this 
examination and a review of the Veteran's claims file, a 
diagnosis of right knee degenerative arthritis secondary to 
trauma and rheumatoid arthritis was made.

A compensable rating for the Veteran's right knee disorder prior 
to February 23, 2010 would require flexion to be limited to 45 
degrees, extension to be limited to 10 degrees, the removal of 
semilunar cartilage, slight lateral instability or slight lateral 
recurrent subluxation.  The Veteran's right knee disorder 
manifested by flexion between 50 degrees and 95 degrees and 
"several degrees of extension."   Mild varus/valgus instability 
was found in January 2006.  A 10 percent rating on the basis of 
instability is therefore warranted for this period.  38 C.F.R. 
§ 4.71a, DC 5257.

A rating in excess of 10 percent for the Veteran's right knee 
disorder would require flexion limited to 30 degrees, extension 
limited to 15 degrees, dislocated semilunar cartilage with 
frequent episodes of locking, pain and effusion, moderate 
recurrent subluxation or moderate lateral instability.  The 
clinical evidence was negative for dislocated semilunar 
cartilage.  A "jog" of ligamentous instability was found in 
February 2010.  Flexion ranged from 50 to 125 degrees, and 
extension ranged from zero to five degrees throughout the course 
of this appeal.  Although the February 2006 VA examiner indicated 
that there had been "moderate" loss of motion in both knees, 
specific range of motion was not provided.  Additional loss of 
motion due to pain, fatigue, weakness or lack of endurance 
following repetitive movement was not found during this 
examination, and there is no indication that the Veteran's 
subjective reports of right knee pain caused functional loss 
sufficient to warrant a higher rating.  See 38 C.F.R. § 4.40; 
DeLuca, supra.  A rating in excess of 10 percent for the 
Veteran's right knee disorder is therefore not warranted for any 
period during the course of this appeal.  38 C.F.R. § 4.71a, DCs 
5257, 5258, 5260, 5261.

A separate rating for right knee arthritis is warranted 
throughout the appeal.  A February 2010 VA X-ray revealed 
moderate degenerative changes in the right knee.  As detailed 
above, the Veteran's right knee range of motion was impaired but 
not compensable under DCs 5260 and 5261.  A rating in excess of 
10 percent is not warranted as the X-ray evidence involves only 
one major joint group.  38 C.F.R. § 4.71a, DCs 5003, 5010; see 
also VAOPGCPREC 9-98 (1998). 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by Schafrath, supra.  The 
Board has found no section that provides a basis upon which to 
assign a higher disability rating.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(1)(b).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the Rating Schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, supra.  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer, supra.

When the Rating Schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

The Veteran's left wrist fracture residuals, right knee disorder 
and TBI residuals have been manifested as described above.  The 
rating criteria contemplate these impairments.  There are no 
periods of in-patient hospitalization reported for these 
disabilities during the course of this appeal.  Hence, referral 
for consideration of extraschedular ratings is not warranted.


ORDER

The reduction in the disability rating for residuals of a TBI was 
proper, and restoration of the prior 80 percent disability rating 
is denied.

A rating in excess of 10 percent for residuals of a TBI is 
denied.

Entitlement to a 10 percent rating for residuals of a left wrist 
fracture is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to a 10 percent rating for a right knee disorder 
prior to February 23, 2010 is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to a rating a right knee disorder in excess of 10 
percent after February 23, 2010 is denied.

Entitlement to a separate 10 percent rating for right knee 
arthritis is granted.


REMAND

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service, and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between a current disability and 
service must be competent.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  A veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that the 
claimed disability may be related to service.  The threshold for 
finding a link between current disability and service is low. 
Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Veteran has alleged that he now suffers from rheumatoid 
arthritis as a result of his service, including his in-service 
fall.  Service treatment records indicate that the Veteran fell 
from a second story window in September 1981, resulting in 
various injuries.  Post-service treatment records document his 
diagnosis and treatment for rheumatoid arthritis.  A VA 
examination is therefore required to determine whether the 
Veteran's diagnosed rheumatoid arthritis was the result of his 
service.

The determination of this service connection claim could well 
impact the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered).  
A decision on the TDIU claim must therefore be deferred until 
action on the service connection claim is completed.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should afford the Veteran a VA 
examination to determine whether his 
currently diagnosed rheumatoid arthritis is 
related to active duty service.  The claims 
file including a copy of this remand must be 
made available to, and be reviewed by, the 
examiner.  The examiner should indicate such 
review in the examination report or in an 
addendum.  The examiner must provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the Veteran's currently diagnosed 
rheumatoid arthritis had its onset in service 
or is otherwise related to a disease or 
injury in active duty service.  The examiner 
must provide a rationale for this opinion and 
is advised that the Veteran is competent to 
report injuries and symptoms, and that his 
reports must be considered in formulating the 
requested opinion

2.  If the claims for service connection for 
rheumatoid arthritis and for TDIU are not 
granted in full, issue a supplemental 
statement of the case, before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


